Thomas, J.
It seems to us that the instructions, to which exceptions were taken, were upon a point wholly immaterial The indictment charges the defendant with being a common seller of spirituous and intoxicating liquors without any license, appointment, or authority therefor. No evidence of any license or authority to sell at all was produced by the defendant, and whether the witnesses called to prove the sales were agents of the town was wholly immaterial The fact *417that they weie such agents would constitute no defence to the indictment. Their authority to buy is of little moment, bo long as the defendant had no authority to sell.

Exceptions overruled.